DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9 February 2022 has been entered.

Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive. In particular, the applicant argues that the prior art does not disclose the word “elliptical” which thus means that the prior art of Furrer does not teach the claimed “elliptical targets that appear circular in the images based on a camera angle. To support this, the applicant argues that the instead the relied upon prior art simply circular and would not disclose the claimed invention being claimed. However, although the prior art does not explicitly teach indicate “elliptical” it still teaches marks which are similar to what is an elliptical target being claimed in that the elliptical target are the targets as well as being circular when the elliptical targets are viewed from the camera. Moreover, an elliptical target merely directs to a target having a generally rounded shape without angles. This definition of a claimed . 
Applicant then argues that Furrer teaches opposite of the claimed invention since they consider that the marks of Furrer disclosed on ¶65 and Fig. 5 of the prior art would likely appear elliptical to the camera at an angle other than perpendicular to the marks. However, it needs to be pointed out that the circular appearance of the targets is simply related to the camera angle and not on the on angled “other than perpendicular” as the applicant argues since angles other than perpendicular is not an aspect raised in the claimed invention. To reiterate about the disclosure being disclosed in Fig. 5, the marks 701, 702, 704, and 705 recorded on the recording 94 by the camera 9 depicts the marks as being viewed as circular, which is similar to what is being claimed in that the targets are elliptical and appear circular to the camera. For this reason, the examiner maintains the rejection of claims 1-4, 7-8, 11-12, 14, 16-18, 21, and 23-24. 
	Regarding claim 5, 6, 10, 19, 20, 25, and 26, the examiner maintains the rejection for the same reasons as directed to above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-8, 11-12, 15-18, 21, 23-24 rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 20170259943 A1) with Furrer et al. (US 20120002038 A1) 
Regarding claim 1, Fleck teaches, 
An aircraft monitoring system (“aircraft wing deformation monitoring" system)[title] comprising:
a camera system (“image sensors 102a-102b” as cameras 102a-102b)[¶14, Fig. 1-102a,102b] configured to generate images (“image sensors 102a-102b may more accurately capture”)[¶14] of the wing during operation of the aircraft; (“deflection and/or torque of a respective wing 110a-110b.”)[¶14] and
(“electronic deformation controller 202”)[¶17] configured to measure a movement of the wing using the images, (“determine a deformation of the at least one wing”)[¶17] enabling identifying wing movement. (“compare the captured wing image provided by one or more image sensors 102a-102b to a nominal wing image”)[¶17]
	But does not explicitly teach, 
targets associated with a wing of an aircraft;
generate images of the targets on the wing
measure a movement of the targets, wherein the targets are elliptical targets, and wherein the elliptical targets in the images are circular based on an angle of the camera system to the elliptical targets. 
	However, Furrer teaches, 
targets (“two marks 7, 71")[¶61, Fig. 4] associated with a wing (”located at differently spaced locations from the camera on the rotor blade 5")[¶61] of an aircraft; (“rotor blade of a rotor 1 of a wind power plant”)[¶52] 
generate images (“video image recorded by the camera")[¶48] of the targets on the wing (“marks on the rotor blade")[¶48] 
measure a movement of the targets, (“camera 9 and mark 7 is preferably 4 m and especially preferably 6 m. A bending of the rotor blade 5 can thus be measured" such that “deformation at the site of mark 7 can be easily calculated from the displacement by means of the computing means 10”)[¶56] wherein the targets (“marks 7,71”)[¶64, Fig. 5] are elliptical targets, (having discriminable properties “are circular” from perspective of the camera 9)[¶64, Fig.5] and wherein the elliptical targets in the images are circular based on an angle of the camera system to the elliptical targets. (marks 7,71 “are circular” from perspective of the camera 9 as depicted in Fig. 5)[¶64, Fig.5]


Regarding claim 2, Fleck with Furrer teaches the limitation of claim 1,
	Furrer teaches additionally, 
monitor (“processing device 8”)[¶53, Fig. 1-8] measures the movement of the targets (“determine the position of mark 7")[¶53] at a location on the wing (“determine and quantify a deviation of the position of mark 7 from at least one set point”)[¶53] of the elliptical targets. (“mark 7 on the matrix of photosensitive elements 12”)[¶53] using the images. (“on the basis of image recognition")[¶53] 
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the analysis and cone threshold comparison of Vialatte to image marks to measure bending of a rotor blade. The benefit of implementing this deformation measuring is a relatively high accuracy of a blade.

Regarding claim 3, Fleck with Furrer teaches the limitation of claim 2,
	Furrer teaches additionally, 
monitor (“processing device 8”)[¶53, Fig. 1-8] is configured to identify stress in the wing (“torsion of the rotor blade 5")[¶67] at the location in real time using vibrations  (“X deviation, Y deviation, torsion, distance of the marks 701, 702; 704, 705, vibration amplitude and vibration frequency of typically up to 20 Hz can be measured")[¶69] detected in dynamic movement of an aircraft structure. (“measuring means" using vibration measurements for "changes with the distance of these marks, a deformation in the longitudinal direction of the rotor blade 5")[¶68,69,66] 
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the analysis and cone threshold comparison of Vialatte to image marks to measure bending of a rotor blade. The benefit of implementing this deformation measuring is a relatively high accuracy of a blade.

Regarding claim 4, Fleck with Furrer teaches the limitation of claim 3,
	Furrer teaches additionally, 
monitor (“deformation controller 202”)[¶20] is configured to identify maintenance (alert system of the aircraft to include “maintenance message")[¶20] for the aircraft based on the stress in the wing at the location. (“in response to determining at least one of the excessive deformation and the excessive stress incident”)[¶20] 
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the analysis and cone threshold comparison of Vialatte to image marks to measure bending of a rotor blade. The benefit of implementing this deformation measuring is a relatively high accuracy of a blade.

Regarding claim 7, Fleck with Furrur teaches the limitation of claim 1, 
	Fleck teaches additionally, 
camera system (“image sensor s 102a-102b”)[¶14]  is selected from at least one of a photogrammetry camera system (“may be constructed as cameras 102a-102b” where captured wing image is analyzed)[¶14,25] or a stereo photogrammetry system.


	Fleck teaches additionally, 
a fixture system; (“vertical stabilizer 104 and/or on the horizontal stabilizers 106”)[¶16] and
a plurality of cameras (“one or more image sensors 102a-102b”)[¶16,Fig. 3a,3b] associated with the fixture system in which orientations for the plurality of cameras are set independently. (“one or more image sensors 102a-102b may be installed on the vertical stabilizer 104 and/or on the horizontal stabilizers 106” as depicted in Fig. 3a with image sensor 102a attached to the left horizontal stabilizer 106 and image sensor 102b attached to the right horizontal stabilizer 106”)[¶16] 

Regarding claim 11, Fleck with Furrur teaches the limitation of claim 1, 
	Fleck teaches additionally, 
wing movement is selected from at least one of bending, deflection or a twisting. (“detecting whether one or more of the wings 102a-102e experienced a torqueing event (i.e., a force that twists the wing about a center axis)”)[¶24] 
	
Regarding claim 12, Fleck with Furrur teaches the limitation of claim 1, 
	Fleck teaches additionally, 
operation of the aircraft is selected from one of taxiing, cruising, ascending, descending, taking off, or landing. (“determine whether an excessive deformation of a respective wing occurred due an excessive load event such as, for example, heavy turbulence and/or a hard landing”)[¶13] 


Regarding claim 16, dependent on claim 15, it is the method claim of system claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 16. 

Regarding claim 17, dependent on claim 16, it is the method claim of system claim 3, dependent on claim 2. Refer to the rejection of claim 3 to teach the rejection of claim 17. 

Regarding claim 18, dependent on claim 17, it is the method claim of system claim 4, dependent on claim 3. Refer to the rejection of claim 4 to teach the rejection of claim 18. 

Regarding claim 21, dependent on claim 15, it is the method claim of system claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 21. 

Regarding claim 23, dependent on claim 15, it is the method claim of system claim 11, dependent on claim 1. Refer to the rejection of claim 11 to teach the rejection of claim 23. 

Regarding claim 24, dependent on claim 15, it is the method claim of system claim 12, dependent on claim 1. Refer to the rejection of claim 12 to teach the rejection of claim 24. 

Claim 5 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 20170259943 A1) with Furrer et al. (US 20120002038 A1) with Tillotson (US 20140241572 A1) 
Regarding claim 5, Fleck with Furrer teaches the limitation of claim 1,

measuring the movement of the targets using the images (“processing device 8” that determines “the position of mark 7")[¶53, Fig. 1-8]
	But does not explicitly teach the additional limitation of claim 5, 
	However, Tillotson teaches, 
the monitor (“image processing”)[¶31] compensates for additional movement from the camera system. (“compensate for camera motion")[¶31] 
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer which with the aircraft surface imaging of Tillotson to compensate for camera motion. The improvement this provides is a more accurately defined feature position identification. 

Regarding claim 19, dependent on claim 15, it is the method claim of system claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 19. 

Claim 6 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 20170259943 A1) with Furrer et al. (US 20120002038 A1) with Feher (US 4816828 A) 
Regarding claim 6, Fleck with Furrer with Vialatte teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 6, 
	However, Feher teaches, 
optical window (“cover plate”)[5:20] in a body of the aircraft, (“across the opening for the wing "skin"”)[5:21-22] wherein the camera system (“imaging means 24”)[5:15] is positioned to generate the images from inside the aircraft (“made of a strong material such as plate glass or acrylic plastic” with and "an optically clear FOV of the tail or aft section 22”)[5:19,15-16] with a view through the optical window. (“first and second optical window positioned adjacent said first and second video cameras”)[claim 4]  
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the aircraft surveillance system of Feher which equips a camera with a cover plate. This type of camera structure for the camera allows for the protection of the camera lens as well as provide a support structure. 

Regarding claim 20, dependent on claim 15, it is the method claim of system claim 6, dependent on claim 1. Refer to the rejection of claim 6 to teach the rejection of claim 20.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 20170259943 A1) with Furrer et al. (US 20120002038 A1) with Vialatte; Jean-Luc et al. (US 20160037133 A1) with Tillotson (US 20150138355 A1) (Tillotson2)
Regarding 10, Fleck with Furrer teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 10, 
	However, Tillotson teaches, 
targets are selected to be visible to the camera system in sunlight. ("camera can capture images” of the “sunlight reflected” from the skin of a distant target airplane)[¶21] 
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the light source imaging of Tillotson2 to image reflected sunlight. This serves to allow for using reflected sunlight sources for recognizing the positioning of an image.  

Claim 13-14,27-28 rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 20170259943 A1) with Furrer et al. (US 20120002038 A1) with Vialatte; Jean-Luc et al. (US 20160037133 A1)
Regarding claim 13, Fleck teaches, 
A real-time aircraft stress monitoring system (“immediately indicating a specific time and/or duration at which a particular wing realized an excessive deformation”)[¶13] comprising:
a camera system (“image sensors 102a-102b” as cameras 102a-102b)[¶14, Fig. 1-102a,102b] configured to generate images (“image sensors 102a-102b may more accurately capture”)[¶14] of the wing during operation of the aircraft, (“deflection and/or torque of a respective wing 110a-110b.”)[¶14] and
a monitor (“electronic deformation controller 202”)[¶17] that measures a movement of the wing using the images (“determine a deformation of the at least one wing”)[¶17] and identifies stress in the wing based on the movement. (“compare the captured wing image provided by one or more image sensors 102a-102b to a nominal wing image” to determine deformation “based on the comparison”)[¶17]
	But does not explicitly teach, 
elliptical targets associated with a wing of an aircraft; 
generate images of the elliptical targets on the wing, wherein the elliptical targets in the images are circular based on an angle of the camera system to the elliptical targets;
a monitor that measures a movement of the elliptical targets using the images and identifies stress in the wing based on the movement of the elliptical targets, wherein the monitor is further configured to identify when a maneuver should be changed or canceled during flight of an aircraft according to the movement of the elliptical targets.
However, Furrer teaches, 
(“two marks 7, 71" which are “circular”)[¶61,64, Fig. 4] associated with a wing (”located at differently spaced locations from the camera on the rotor blade 5")[¶61] of an aircraft; (“rotor blade of a rotor 1 of a wind power plant”)[¶52]
generate images (“video image recorded by the camera")[¶48] of the elliptical targets (“the marks, which re circular”)[¶64,Fig.5] on the wing, (“marks on the rotor blade")[¶48] wherein the elliptical targets in the images are circular (“the marks, which re circular”)[¶64,Fig.5]  based on an angle of the camera system to the elliptical targets; (“marks 7, 71 in the example shown in FIG. 5 comprises two pairs of marks 701, 702 and 704, 705 located at laterally spaced locations” which are “marks, which re circular here”)[¶64,Fig.5-7, 71, 701, 702, 704, 705]
a monitor (“processing device 8”)[¶53, Fig. 1-8] that measures a movement of the elliptical targets  (“determine the position of mark 7")[¶53] using the images (“on the basis of image recognition")[¶53] and identifies stress in the wing based on the movement (“determine and quantify a deviation of the position of mark 7 from at least one set point”)[¶53] of the elliptical targets, (“mark 7 on the matrix of photosensitive elements 12”)[¶53] wherein the monitor (“computing means”)[¶73] is further configured to identify when a maneuver should be changed (initiate “a safe state”)[¶73] or canceled (initiate “switching off”)[¶73] according to the movement of the elliptical targets. (“measured data that such an anomalous deflection is present permanently” it can initiate “switching off of the wind power plant or starting a safe state”)[¶73]
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer to image marks to measure 
But does not explicitly teach, 
wherein the monitor is further configured to identify when a maneuver should be changed or canceled during flight of an aircraft according to the movement of the targets.
	However, Vialatte teaches additionally, 
wherein the monitor (“processing means 9” to identify and determine “positions of the flow cones 3”)[¶87,Fig. 2D] is further configured to identify when a maneuver should be changed or canceled during flight of an aircraft (positions of the flow cones 3 and those of the indicators 5 used for “helps the experts to guide the crew of the aircraft 15” to guide them “on the choice of configuration of the flight control means (tips, flaps, etc.) of the aircraft”)[¶93] according to the movement of the targets. (“real-time information on the movements of the flow cones 3 installed on the aircraft 15” which “positions of the flow cones 3 which have been detected in motion relative to the preceding image”)[¶93,87, Fig. 2D]
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the analysis and cone threshold comparison of Vialatte which can determine movements of positions on a surface of a plane. The information from viewing and reacting to these is improved time efficiency by reducing the necessary test flight hours. 

Regarding claim 14, dependent on claim 13, it is similar to the apparatus claim of claim 4, dependent on claim 3. Refer to the rejection of claim 4 to teach the rejection of claim 14. 

Regarding claim 27, Fleck with Furrer teaches the limitation of claim 1,
	Furrer teaches additionally, 
monitor (“computing means”)[¶73] is further configured to identify when a maneuver should be changed (initiate “a safe state”)[¶73] or cancelled (initiate “switching off”[¶73] also see para 92 for aircraft) according to the movement of the targets. (“measured data that such an anomalous deflection is present permanently” it can initiate “switching off of the wind power plant or starting a safe state”)[¶73]  
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer to image marks to measure bending of a rotor blade. The benefit of implementing this deformation measuring is a relatively high accuracy of a blade.
	But does not explicitly teach, 
monitor is further configured to identify when a maneuver should be changed or canceled during flight of an aircraft according to the movement of the targets.
	However, Vialatte teaches additionally, 
Monitor (“processing means 9” to identify and determine “positions of the flow cones 3”)[¶87,Fig. 2D] is further configured to identify when a maneuver should be changed or canceled during flight of an aircraft (positions of the flow cones 3 and those of the indicators 5 used for “helps the experts to guide the crew of the aircraft 15” to guide them “on the choice of configuration of the flight control means (tips, flaps, etc.) of the aircraft”)[¶93] according to the movement of the targets. (“real-time information on the movements of the flow cones 3 installed on the aircraft 15” which “positions of the flow cones 3 which have been detected in motion relative to the preceding image”)[¶93,87, Fig. 2D]
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the analysis and cone threshold comparison of Vialatte which can determine movements of positions on a surface of a plane. The information from viewing and reacting to these is improved time efficiency by reducing the necessary test flight hours. 

Regarding claim 28, dependent on claim 15, it is the method similar to claim 27, dependent on claim 1. Refer to rejection of claim 27 to teach the rejection of claim 28. 

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 20170259943 A1) with Furrer et al. (US 20120002038 A1) with Dimsdale; Jerry et al. (US 7697748 B2)
Regarding 25, Fleck with Furrer teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 25, 
	However, Dimsdale teaches additionally, 
camera configured to capture images (“array of detectors”)[3:20-43] at a rate of at least 800 frames per second. (“produces range images at a high rate—anywhere from several frames per second to several thousand frames per second”)[3:38-43]
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the frame rate of Dimsdale which produces images with overlap that allows for aligning of the images used in algorithms to point to alignment. 

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US 20170259943 A1) with Furrer et al. (US 20120002038 A1) with Cheng; Kuo-Hsiang et al. (US 8330818 B2)
Regarding 26, Fleck with Furrer teaches the limitation of claim 1,
	Fleck teaches additionally,
initiate an alert (“alert of an excessive wing deformation”)[¶12] to make a change in maneuver according to the movement of the targets. (“alert of an excessive wing deformation based on a threshold deformation value”)[¶13] 
	But does not explicitly teach,
		Initiate an alert to make a change in maneuver
	However, Cheng teaches,
Initiate an alert ("issuing of the alert signal”)[9:1-27] to make a change in maneuver (“reminding driver of the carrier that there is an obstacle” for the process of “guiding the maneuvering of a carrier”)[9:1-27,37-59]
It would have been obvious to one with ordinary skill in the art to combine the aircraft wing deformation of Fleck with the deformation measuring of Furrer with the alert of Cheng which notifies of a need to maneuver. The improvement for this would be to prevent obstacle interference with a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JIMMY S LEE/Examiner, Art Unit 2483